UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD Specialized Disclosure Report Olympic Steel, Inc. (Exact name of registrant as specified in its charter) Ohio 0-23320 34-1245650 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 22901 Millcreek Boulevard, Suite 650 Highland Hills, Ohio 44122 (Address of principal executive offices) (Zip Code) Richard T. Marabito 216-292-3800 (Name and telephone number, including area code, of person to contact in connection with this report.) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: ☒ Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January 1 to December 31, 2013. Section 1.Conflict Minerals Disclosure Item 1.01.Conflict Minerals Disclosure and Report Conflict Minerals Disclosure Olympic Steel, Inc. (the“ Company ,” “ we ,” “ us ,” or “ our ”) is filing this Form SD pursuant to Rule 13p-1 under the Securities Exchange Act of 1934 for the reporting period January 1, 2013 to December 31, 2013 (the“ Reporting Period ”). Rule 13p-1, through Form SD, requires the disclosure of certain information if a company manufactures or contracts to manufacture products for which certain “conflict minerals” (as defined below) are necessary to the functionality or production of such products. Form SD defines “ conflict minerals ” as: (i)(a)columbite-tantalite (or coltan), (b)cassiterite, (c)gold and (d)wolframite, or their derivatives, which are currently limited to tantalum, tin and tungsten; or (ii)any other mineral or its derivatives determined by the U.S. Secretary of State to be financing conflict in the Democratic Republic of the Congo or an adjoining country (collectively, the“ Covered Countries ”). Our operations, including the operations of our consolidated subsidiaries, may at times manufacture products for which conflict minerals are necessary to the functionality or production of those products (collectively, our “ products ”). As required by Form SD, we have conducted a good faith reasonable country of origin inquiry (“ RCOI ”) regarding the conflict minerals included in our products during the Reporting Period, which we refer to as the “ Subject Minerals ,” to determine whether any of such Subject Minerals originated in the Covered Countries and/or whether any of the Subject Minerals may be from recycled or scrap sources. Where applicable, we have conducted additional due diligence regarding the sources of the Subject Minerals. The results of our RCOI regarding the Subject Minerals, as well as our additional due diligence regarding the sources of such Conflict Minerals, are contained in our Conflict Minerals Report, a copy of which is filed as Exhibit 1.01 to this Form SD, and is publicly available at www.olysteel.com. The content on, or accessible through, any web site referred to in this Form SD is not incorporated by reference into this Form SD unless expressly noted. Item 1.02.Exhibit As required by Items 1.01 and 1.02 of Form SD, we are hereby filing our Conflict Minerals Report as Exhibit 1.01 to this Form SD. Section 2.Exhibits Item 2.01.Exhibits. The following exhibit is filed as part of this Form SD. Exhibit No. Description Conflict Minerals Report of Olympic Steel, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the duly authorized undersigned. OLYMPIC STEEL, INC. By: /s/ Richard T. Marabito May 30, 2014 Richard T. Marabito Date Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Conflict Minerals Report of Olympic Steel, Inc.
